 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandHanford Atomic Metal TradesCouncil.Case No. 19-CA-1731.April 22, 1960DECISION AND ORDEROn September 14, 1959, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The General Counsel filed a brief in support of the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial errorwas committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding and adopts the findings,conclusions,and recommenda-tions of the Trial Examiner only to the extent consistent herewith.The Trial Examiner concluded that the Respondent violated Section8(a) (5) and(1) of the Act by promulgating and puttinginto effecta new procedure for determining the qualifications of its utility op-erators for promotion, without first consulting or bargaining withthe duly authorized representative of the employees.This finding wasbased on the Respondent's announcement of December 11, 1958, toemployees of the new selection program, allegedly prior to consultingor bargaining with the Union, and the Trial Examiner's subsidiaryfinding that,at a subsequent meeting between the parties on Decem-ber 17, 1958,the Respondent refused to bargain about the matter.The Respondent contends,inter aliathat:(1) it was not requiredto bargain about the promotion procedure because the contract im-plicitly gave it the right to determine qualifications for promotion;(2) the Union was required to utilize the grievance procedure pro-vided in the contract;(3) the Respondent did not in any event,refuse to bargain in good faith,but did in fact offer to bargain withthe Union about the new promotion procedure before it was actuallyinstituted.We find it unnecessary to pass on the first two contentions,as we find merit in Respondent's third contention,for the reasonsnoted hereafter.The Union was, at all times material, the incumbent bargainingrepresentative of the Respondent's employees.On December 11, 1958,the Respondent held a meeting with all available union stewards,'i Several days before,the Respondent had requested the Union's chief steward to attendthe meeting with a number of other stewards.Afterinitially agreeing to attend, he in-127 NLRB No. 51. GENERAL ELECTRIC COMPANY347at which time explanatory material was distributed on the new pro-motion program for utility operators.Shortly thereafter, the Re-spondent held meetings with the employees concerned, at which timethe same explanatory material was distributed. In this material, theRespondent stated it was discussing the program with representativesof the Union and planned to implement it on February 1, 1959. Inthe meantime, prior to December 11, the Respondent had agreed tomeet with Williams, the union business agent, on December 17, theearliest available date, to discuss the program.At the December 17 meeting, Respondent, as the Trial Examinerfound, expressed doubts as to whether the program was a bargainablematter.However, the Trial Examiner fails to advert to the uncon-tradicted testimony of Amacker, Respondent's spokesman at thismeeting, that he offered to set this question aside and to discuss whythe program was needed and to listen to what the Union might say"as to whether or not the program was necessary at all." In view ofthis testimony we find no refusal to bargain at the December 17meeting.In a letter of January 20, 1959, the Respondent offered to meet withthe Union and "to discuss" and "explain" the new program. Relyinglargely on the testimony of Maguire (a plant manager), the TrialExaminer found that this offer was merely it proposal to discusschanges in the program, foreclosing however, any discussion of thequestion of whether or not to adopt the program, and that "GEintended to put the new selection program into effect whether or notthe Council [Union] protested." 2However, this testimony refersonly to the meeting of December 11 with the union stewards.Maguirewas not oneof Respondent's representatives at the December 17 meet-ing, nor does it appear that he participated in the drafting of theJanuary 20 letter to the Union. Furthermore, even if we adopt theTrial Examiner's narrow construction of this letter as merely an offerto discuss changes in the program, in the absence of any effort by theUnion to seek to broaden the scope of the discussions, we are unwillingto concludethat such effort would havebeen futile.formed the Respondent on December 10 that he would not attend because Williams, theunion business agent,wanted a meeting"downtown"Williams did not have the securityclearance necessary to attend meetings on the plant premises.2 The following additional testimony by Maguire however, not mentioned by the TrialExaminer, indicate, that it was the policy of Respondent to negotiate fully with regardto a programof the type here involvedQ. "Wasthe union relationsmanager todiscusswith the union the question of whether or not there would be this type of program asapproved by the plant managers"' A "This would be his normal designation that hereis a program that we approve and think should be done and he should discuss all of theaspects of that with the union,whetherit shouldbedone,whether it should be done thisway or so forth.I actually don't know what he would discuss with them except 'HereIs our program'and he would discuss it " [Emphasis supplied 7 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union did not in fact, seek a meeting I with the Respondentafter December 17, although the Respondent, as noted above, offeredto meet and discuss the program.4We find, therefore, under all the circumstances here related, that themere announcement of the program on December 11, did not violateSection 8(a) (5) or (1) of the Act; that the Respondent did not refuseto bargain about the promotion program at any time before it wasmade effective; and that the implementation of the program on Feb-ruary 1, 1959, after the Union failed to avail itself of the opportunityafforded it by the Respondent to discuss the matter further, did notviolate Section 8 (a) (5) and (1) of the Act.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBER JENKINStook no part in the consideration of the aboveDecision and Order.3The cross-examination of Williams, business agent of the Union, revealed the follow-ingQ "Have you specifically requested any further meeting with the Company?"A. "No, the Company, as far as we are concerned, made its position quite clear." Q. "Inother words, you were not willing to continue with the discussions"'A. "They neverrequested any additional meetings"dThe final paragraph of a letter dated January 20, 1959 (approximately 20 days beforethe charges herein were filed), from the Respondent to the Union stated: "In closing,we should again like to emphasize that the announced testing program, even at this date,is still in the formative stage and we are quite willing, as we were in the December 17meeting, to again meet with the Council and discuss this subject if you desire."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on February 10, 1959, by Hanford Atomic Metal TradesCouncil, herein called the Council, the General Counsel of the National Labor Re-lationsBoard, herein respectively called the General Counsel' and the Board,through the Regional Director of the Nineteenth Region (Seattle, Washington),issued a complaint, dated April 30, 1959, alleging that General Electric Company,herein called GE, has engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (5) and Section 2(6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the charge and complaint, together with notice of hearing thereon,were duly served upon GE and upon the Council.Specifically, the complaint alleged that GE, (1) on or about December 8, 1958,unilaterally and without consultation with, or notice to, the Council, the statutorycollective-bargaining representative of the employees here involved, instituted adrastic change in the method of selecting its utility operator for promotion to pileoperator positions; and (2) has at all times since said date, despite the Council'sprompt protest, refused either to rescind the change or to bargain with the Councilwith respect thereto.GE duly filed an answer and an amended answer denying the commission of theunfair labor practices alleged.Pursuant to due notice, a hearing was held from June 22,,through June 25, 1959,at Richland,Washington, before the duly designated Trial Examiner.All partieswere represented by counsel who participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduceiThis term specifically includes counsel for the General Counsel appearing at thehearing. GENERAL ELECTRIC COMPANY349evidence pertinent to the issues, to argue orally at the conclusion of the taking ofthe evidence, and to file briefs on or before July 30, 1959.2 Briefs have been re-ceived from the General Counsel and from counsel for GE which have been care-fully considered.Upon the basis of the entire record in the case, and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OPERATIONS OF GEGE, a New York corporation doing business throughout the United States, is nowengaged, and during all times material has been engaged, at Hanford Works, Rich-land,Washington, in the manufacture of plutonium under contract with the UnitedStatesGovernment.In performance of its commitments with the GovernmentGE's annual out-of-State purchases aggregate more than $100,000, and its annualcompensation, under the aforesaid Government contract, exceeds $100,000.Upon the above undisputed facts, the Trial Examiner finds that during all timesmaterial GE was engaged in and now is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it will effectuate the purposes of theAct for the Board to assert jurisdiction of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Council is a labor organization admitting to membership employees of GE'sHanford project.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsThe Board herein is called upon to determine the narrow question whether GEby instituting the program now under attack, for promotion of utility operators topile operators violated Section 8(a)(5) of the Act.In 1949 the Council was certified by the Board as the exclusive bargaining repre-sentative in an appropriate unit.Since said certification GE and the Council havemaintained bargaining and contractual relationships.The most recent bargainingcontract was entered into on November 10, 1955, as of the previous August 29, andwill continue in effect, under its terms, until October 1, 1960.The jobs here involved are those of utility operators and pile operators in theirradiation processing department and are concerned with .the operation of reactorpiles in the processing of materials to produce plutonium by irradiation of uranium.The utility and the pile operators, whose duties have not undergone any substantialchange since 1946, are included in the bargaining unit.Up to the present year promotions from utility operator to the more remunerativeand responsible job of pile operator have been mainly on the recommendation ofthe employees' operating supervisor.32At the request of counsel the time to file briefs was extended to August 21, 1959."During the course of the hearing the parties entered into the following writtenstipulation1.One hundred (100) pile operators, promoted from utility operators during theperiod approximately 1949 to the beginning of 1959, if called, would testify that theywere not given written tests prior to promotion from utility operators ; that duringthe period of time that they worked as utility operators they received training; thatas part of that training their supervisor from tine to time asked them questions,and many of such pile operators would testify that on some occasions they wrotedown the answers to questions, but all pile operators would testify that all testingwas informal and those who had written answers to questions would testify that theyhad not thought of that as a "written test "2The afore-mentioned one hundred (100) pile operators, If called, would testifythat they did not have to pass a written test to qualify as a pile operator but thevast majority of them would concede that to qualify as a pile operator meant thatthey had to demonstrate the ability to be a pile operator ; that their supervisor hadto recommend them for promotion , and either that the supervisor considered theiranswers to questions, oral or written, as the case might be, in deciding on theirability, or that they do not know what the supervisor considered in deciding on theirability.3.Fifty (50) supervisors or former supervisors, serving as supervisors during theperiod approximately 1949 to the beginning of 1959, if called, would testify that 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsection lb of article II of the current bargaining contract provides:Subject only to any express limitations stated in this Agreement, or in anyother agreement between the Company and the Council, the Company retainsthe exclusive right to manage its business, including (but not limited to) theright to determine the methods and means by which its operations are to becarried on, to direct the work force and to conduct its operations in a safe andeffective manner.Section 6 of article XIII provides in part:Seniority will be a major factor in upgrading in a classification but abilitywill be given consideration as the employee must be qualified to do the avail-able work . .. . seniority will be a major factor when considering bargainingunit candidates if all other qualifications are equal.Under date of November 7, 1955, a written memorandum, in letter form, wasentered into between GE and the Council, the portion pertinent to this proceedingreads as follows:Utility Operators (Reactor) who have been on the job rate of that classifica-tion for not less than six (6) months, and who have demonstrated their abilityto qualify as candidates for Pile Operator jobs, will be upgraded to Pile Opera-tors in accordance with the transfer rules until a ratio has been reached of ap-proximately five (5) Pile Operators to two (2) Utility Operators (Reactor) inthe Reactor Section.4The record discloses, and the Trial Examiner finds, that GE had issued a trainingmanual which described the training programs for its Hanford Works employees,including utility and pile operators.The procedure adopted by GE in this manual,with respect to selecting utility operators to fill pile operators jobs, in addition to arequirement for a minimum period of service, consisted of (1) a physical examina-tion; (2) satisfactory job performance; (3) promotability appraisal by the candidate'simmediate supervisor together with an appraisal by supervisor of the candidate'schoice; and (4) a job knowledge test.The procedure regarding on-the-job training of utility operators was largely leftto the discretion of their individual supervisors.Inmost instances, the trainingconsisted of discussing, either individually or in groups, the problems connected withthe employee's job.There was no established uniform type of questions asked, butin 1955, GE inaugurated a program of written tests for file operators.The Councilobjected to such a program maintaining, among other things, that the pile operators"felt the results of the tests would affect job status "At a meeting held on November 11, 1955, the Council presented its protest to theaforementioned written tests.There, after a Council representative had stated indetail the Council's reasons for its protest,Donnell 5 stated the tests are being given solely as a training measure; readletter from McGuire 6 to Reactor supervisor which stated the tests were for train-ing purposes only; stated the tests were identified as to individuals because theCompany wanted to supply training on individual basis as tests indicate it isneeded; stated the tests are not to be used to affect individual ratings, havenothing to do with so-called Specialists, and have no connection with ratioduring the training period of utility operators they conducted examinations, some-times written and sometimes oral, to determine the ability of utility operators ; thatthey did not recommend for promotion any utility operator who did not eventuallyadequately answer such questions either written or oral ; but that all such question-ing was informal and that there was neither a plant-wide requirement for suchinformal testing nor a formal test, the passing of which was a necessary prerequisitefor promotion to pile operator4It is significant to note here that while this agreement recognizes that utility operatorsmust be qualified to perform the tasks of pile operators, it makes no reference as to howsuch qualifications are to be determined. In fact, in the administration of the current andformer contracts, there had geen grievances filed and informal discussions held betweenGE and the Council on individual cases where utility operators had been bypassed forpromotionIn such conferences and discussions the question of written tests was nevermentioned8 One of the four GE representatives present.6 Reactor production superintendent GENERAL ELECTRIC COMPANY351arrangement; stated the Council would be immediately supplied with a letterfrom G.E. which would clearly explain all these points; stated Company wouldcheck on poor presentation by supervision to which Roberts referred.the Council was satisfied with Donnell's explanation and raised no further objectionto the program which was discontinued after it had been in effect for several months.Early in 1958, GE revised its training manual, which provided, among otherthings, for the giving of certain written tests.The Council again objected to theintroduction of formal written tests.At a meeting held on March 19, 1958, between GE representatives and Councilrepresentatives, the following, among other things, took place, according to thememorandum of David E. Williams, the Council's business representative and oneof its legal counsel, which the Trial Examiner finds to be substantially in accordwith the facts:Reining inquired re training program with particular reference to tests.Clough and Amacker [GE representatives] said the tests were for trainingpurposes only.Shafer [a Pile Operator and a Council representative] pointedout that there was such a diversity in administration of the tests, that they hadno genuine meaning-"There were as many ways of giving tests as there weresupervisors."Shearer [another Pile Operator and a shift steward] and otherspresent inquired regarding possibility of further and more uniform and formaltraining prior to tests.Amacker said Company recognized desirability of train-ing in advance of tests on subjects covered by tests and "will see that this isdone."Union representatives pressed for further and more formal training whichwould not be interrupted by regular work; it was emphasized that there issimply not enough time for adequate training, men should be pulled completelyaway.Shearer asked whether or not tests would affect future status of Operators-Amacker said tests were exclusively a training measure, would not affect jobstatus of individual employees.Hubbard [GE representative] said training program as outlined should begone through every 2 years.Reining [Council representative] stated some"training" was not training at all but consisted of advanced technical lectures,piecemeal comments, and rushed discussions; repeated that Union wanted moretraining, wanted it to be consistent and adequate.Shearer said that information was out that each Operator would be given 2opportunities to take tests and if he fails, he will be fired.Clough denied this,said he had no information to this effect-other Company representatives madeno comment.Clough said it was his theory that training should be done thru supervisionand 'SI intend to see that they are trained."Reining said that many crafts are the sole judgment as to who is and who isnot a journeyman-said Chemical Workers wished to participate in trainingprogram.Weston [GE representative] and Amacker stated, in effect, Companyis not interested in such an approach.Shafer said Chemics do not want any test which leaves their own immediatearea-do not want unwarranted blemishes on record etc.Clough said testswill be under control of immediate supervisor.Itwas re-emphasized by Shafer that Union wanted training, but wanted it ona good, solid, understandable basis and did not want tests to serve as foundationfor penalty.Amacker said training will be administered in the building shift by immediatesupervisor, tests are not intended to interfere with job status, rather are tomeasure effectiveness of training program.Question was asked if records will be kept-Amacker said it was not neces-sary-also agreed this was a matter for handling by shift supervisor, there willbe no central records kept; matter is basically in the hands of the shiftsupervisor?T Outside of the utility operators, GE has not utilized written tests to any appreciabledegree in determining qualifications of employees for promotion.The single exceptionhas been the written tests given to instrument technicians for promotion.That program,however, wag worked out, after a number of meetings, between the Council and GEIn 1953-54. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 4, 1958, the parties to the bargaining contract again met and dis-cussed,amongother things, the Council's objections to the written tests.AccordingtoWilliams' credited memorandum the following transpired thereat with respect tothat subject matter:Reining saidCompany was giving tests to operatorsgradingthe same, andkeeping records-said this was contrary to past understandings, explained thatmen resented tests, resented them being graded-said this was not to be con-strued as opposition to training-however, men resented being tested on physics,chemistry, etc. when they had no education in such subjects.Hubbard acknowl-edged that Company had agreed there would be no central grading, centralrecords but said that supervisors would be permitted to give tests.Shaferraised question concerning lack of uniformity, pointing out that program variedfrom shift to shift, area to area.Miller [GE representative] agreed that train-ing varied from shift to shift due to different qualifications of supervisors,acknowledged that efforts had to be expended to see that all men received samequality training insofar as possible.Shafer pointed out that writing answers isvery difficult for many men, better progress would be made by oral discussions,men dislike putting names on written test.Reining said men are being testedon matters in which they have not been trained, this is harmful, is in no wayhelpful.Reining said if men were fully trained there would be no fear oftaking written tests.Reining said further that Clough's test program in "B" wasin accordance with union's understanding, was working fine, this was only placewhere proper application was being made. Schier said he understood Union'sposition,Company would review the matter in IPD report to Union. Shaferasked that testing be held in abeyance until answer is forthcoming. Shoen saidthat Company would answer, one week from Monday, in meantime tests wouldgo on. Schier asked whether Union would agree to a program where thereare no grades.While GE was assuring the Council that its aforementioned written test programwas for hiring purposes only and would in no way affect the employee-status of theutility or pile operators, it was formulating a new program for promoting utilityoperators.Thus, the credited evidence discloses that in the summer of 1958, workwas started on such a program; that in August a draft program was completed; thaton or about November 20, 1958, the drafters of the plan referred it to GE's Indus-trialRelations Council of the Irradiation Processing Department, whose approvalhad to be secured for all such programs; and that after certain changes had beenmade in the program, the Industrial Relations Council of the Irradiation ProcessingDepartment, to quote from the testimony of A. Russel Maguire, the plant managerof the BC Reactor Operation and member of the Industrial Relations Council referredto immediately above, "finally, by December 4th, we (the Industrial RelationsCouncil) were [sic] agreed that the program was ready for use."Maguire furthertestified, and the Trial Examiner finds, that he and another GE official had beendesignated by other members of the Industrial Relations Council to arrange a meetingwith the chief steward of the utility and pile operators; that he had,as inthe pastwhen a new program was about to be put into effect, say to the chief steward, "Thisisour program, we intend to do it, here are our reasons"; that after the chiefsteward was "satisfied" with the proposed program, he would put it into effectand then, about a week or so later, would discuss the matter with Council's businessagent and some of its other officials; and that he told the manager of GE's UnionRelations "to set up a meeting with the chief steward"so asto disclose to saidsteward "that we had a program which we were going to use to test utility operatorsto become pile operators."When Maguire was asked, "Was the purpose of thismeeting [with the chief steward] to receive the union's approval?"He replied,No, it was only to tell them that it was there. I don't think that approval-well,we were the ones that approved the program,8 we had listened to commentsand suggestions for improving it; but the need for it is dictated by ourrelationship with the Commission,9 so I don't see where the union would comeinto approving it.We could discuss with them things like where would thetests be conducted and what would be a fair way to grade them, this type ofthing; but I don't know what else would be discussed, but it was mainly tocommunicate to them that we had this program and I would say that thediscussions from that point on would take place as indicated, .. .8 Presumably the Industrial Relations Council of the Irradiation Processing Department.s The Atomic Energy Commission had promulgated certain licensing requirements forpile operators.These requirements were not applicable to GE's Hanford plant personnel. GENERAL ELECTRIC COMPANY353About December 9, 1958, shortly after the Industrial Relations Council hadapproved the new program, R. B. Shoen, the manager of Union Relations for theIrradiation Processing Department, requested Eugene T. Hubbard, the DR processingsubsection manager, to inform Fred H. Butcher, the reactor section chief steward,that Respondent desired to meet with Butcher on December 11, to discuss a pileoperator selection program.Hubbard thereupon telephoned Butcher and said, "Iwould like to have a meeting with you, have yourself [sic] and a couple or threestewards and come to work tomorrow and we will have a meeting on this test forthe utility operators."Butcher replied that he would do as requested.However,after thinking the matter over, Butcher informed Williams, the Council's businessagent and one of its legal counsel, of Hubbard's telephone call.Williams toldButcher that he would contact Amacker, and arrange to have the proposed meeting"downtown." 10Pursuant to arrangements made by Williams, a meeting between the parties wasset for December 17, and Butcher informed Hubbard that he would not attendthemeeting which Hubbard had called for December 11. Between the time ofHubbard's call to Butcher and the latter's announcement that he would not attendthe December 11 meeting, the supervisors had been given material for distributionto the reactor personnel.Despite the fact that a meeting had been arranged forDecember 17, to discuss the new selection program with Williams and other Coun-cil officials,GE told its irradiation process managers that if Butcher did not attendthe December 11 meeting, they were to contact any steward who might be in theirbuilding between 3 and 3:15 p.m. on December 11, and inform them of the newselection program.At 3 p.m., or shortly thereafter, on December 11, the irradiation processing super-visors announced to the nonsupervisory personnel the new selection program. Insome instances,the stewards were informed of the program a few minutes beforethe supervisors had distributed the material to the employees.The parties met as planned on December 17.The Council protested the insti-tution of the new selection program without first consulting or bargaining with it.It then requested that the program not be put into effect" until there had beenbargaining conferenceswith respect thereto.The GE officials expressed doubtsas to whether the program was a bargainable matter and refused to state whetheror not the question of employee promotability was subject to the bargaining con-tract's arbitration clauses.Said officials, however, offered "to discuss" the programand "explain" it and would gladly receive whatever "constructive" suggestions theCouncil might desire to submit.Under date of December 22, 1958, the Council wrote GE as follows:On the basis of the meeting of December 17, 1958 regarding the abovesubject, it is the Council's understanding that the Company does not regardthe institution of the written test program as a "bargainable" matter underFederal law. It was our further understanding that the Company also took theposition that a by-pass of a senior employee in a promotion situation is notsubject to arbitration under the current HAMTC-GE Agreement.Please be advised that the Council regards institution of the program asaforesaid as a significant change in working conditions which is legally subjectto collectivebargainingwith the Council.You may be assured that the Council is willing to meet and confer in goodfaith with the Company about this announced change in working conditions forbargaining unit employees.On the other hand, the Council will be required to regard any unilateralinstitution of such testing program as violative of the rights of said employeesand the Council as the same are established by the National Labor RelationsAct, as amended.Under date of January 20, 1959, GE wrote the Council as follows:In replying to the Council's letter of December 22, 1958, we first should liketo apologize for the delay in providing you with our response in this matter.As was explained in our phone conversation, the Council's original letter ap-10Hubbard and the other GE official had planned to hold the meeting in the plant'sworking area.Williams, however, did not have the necessary security clearance to enterthe working area and therefore all the meetings with GE which he attended were heldeither at one of GE's administration buildings or at the Council's headquarters.u GE announced that the program would become operative on February 1, 1959.560940-61-vol. 127-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDparently was mislaid by our office force, hence the request for a copy whichyou supplied last week.Secondly, we believe there is some misunderstanding regarding the variousdiscussions held on the Pile Operator Selection Program.As you will recall,we had arranged for a December meeting with Council representatives in thefield to discuss details of the formalizing of our selection program to be insti-tuted in February or March, 1959. It was our intention to fully acquaint theCouncil and union representatives with our plans, its timetable for beingadopted, etc. sufficiently in advance of the start of the formal program to permitconsideration of constructive suggestions the Council representatives might haveregarding any phase of the program.Unfortunately, some of the representativeschose not to attend this meeting.The December 17 meeting was scheduledwith the Council's Business Representative to further discuss the subject.Ourintentions in this meeting were the same as mentioned above.In regards to the Company taking any position as to arbitrability of a "by-passof a senior employee in a promotion situation," we feel the record speaks foritself on these situations.In those cases in the past where employees havebeen by-passed due to lack of qualifications, no formal differences of opinionhave been registered.In view of this past history, it would not be prudent ofthe Company to take a position on arbitrability unless a controversy should arise,at which time all of the facts of the specific case could be considered.In closing, we should again like to emphasize that the announced testingprogram, even at this date, is still in the formative stage and we are quitewilling, as we were in the December 17 meeting, to again meet with theCouncil and discuss this subject if you desire.Without further consultation or further meeting with the Council, GE on February1, 1959, put into effect the new selection program and since said date promotions tothe position of pile operator have been open only to employees passing writtentests.B. Concluding findingsThe credited evidence, as epitomized above, leads to the inescapable conclusionthatGE, in violation of Section 8(a)(5) of the Act, over the Council's protest,promulgated, and put into effect, a promotion program, without first consulting orbargaining with the statutory collective-bargaining representative of the employees inthe appropriate unit.12This finding is buttressed by, not only the position takenby GE, as disclosed above at the above-referred to meeting of December 17, GE'sDecember I1 announcement of the new selection program to the rank-and-file reactoremployees involved, prior to consulting or negotiating with their duly selected anddesignated representative, but its adamant refusal to bargain about the matter evenafter the program had been announced to the employees. It is true that GE waswilling "to discuss" and "explain" the program and receive "constructive" sugges-tions with respect thereto but it would do nothing more. In short, GE handed itsemployees a ready-made program which drastically changed their employee statusregardless of its obligations under the Act.This conclusion finds support in thetestimony of Maguire who clearly stated that GE intended to put the new selectionprogram into effect whether or not the Council protested.GE reliance upon the so-called management prerogative clause in the currentbargaining contract in defense of its position is ill placed.GE's further contention that one of the reasons it adopted the new method ofpromoting utility operators to pile operators without prior discussion or prior nego-tiation with the officials of the Council, was primarly based on the fact that in thepast, it, after securing the consent of the chief steward, made whatever changes inthe employees' working conditions it intended to make and then discussed thechanges with the Council, and hence it did not deviate from past accepted practice,iswithout merit.It only adopted the procedure it had always used when puttinginto effect a new employee program.Whatever, may be said of that argument thefact remains that the Council, immediately upon being apprised of the new test,protested.GE ignored the protest, refused to bargain about the tests, and henceviolated the Act.1311 See, for example,American Gilsonite Company,122 NLRB 1006 (Supplemental Deci-sion),Beacon Piece Dyeing and Finishing Cc , Inc,121 NLRB 953 ;I B.S. ManufacturingCompany, et al,96 NLRB 1263.11The fact that it was willing to discuss the program with the Council after it hadunilaterally put it into effect does not "cure the earlier violation."See footnote 16 ofBeacon Piece Dyeing and Finishing Co., Inc, supra. GENERAL ELECTRIC COMPANY355Upon the entire record in the case, the Trial Examiner is convinced, and finds, thatGE refused to bargain in violation of Section 8(a) (5) of the Act, by unilaterally, andwithout notice to the certified labor organization, putting into effect, and thereaftermaintaining, a pile operator promotion program; and thereby also violated Section8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with the operations of Respondent, as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and, such of them as have found to constitute unfair labor practices, tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (5) of the Act, the Trial Examiner will recommend that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.The Trial Examiner finds that by merely ordering GE to cease and desist fromthe unfair labor practices found above it would not effectuate the policies of the Actunless GE was also ordered to restore thestatus quo.To permit the pile operatorpromotion program to remain in effect in the face of the clear mandate of the Actwould enable GE to retain the fruits of its unfair labor practices and thereby give itan advantage at the bargaining table when and if the issue of the program wasproperly raised at the appropriate time.Therefore the Trial Examiner recommendsthatGE revoke its pile operator promotion plan and revert to the method andmanner of promoting utility operators to pile operators in effect immediately priorto the institution of the new program.Except for the unlawful conduct flowing out of GE's modification of the pileoperator promotion program, the record does not disclose that a danger exists thatGE in the future may commit other unfair labor practices unrelated in kind to thatfound.Under the circumstances, it will not be recommended that the Board issuethe usual broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.General Electric Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Hanford Atomic Metal Trades Council is a labor organization within themeaning of Section 2(5) of the Act.3.All GE's weekly salaried production and maintenance employees employed inand about the Hanford Works, excluding clerical employees and all other personnel,as more fully set forth in the certification of representatives issued by the RegionalDirector for the Nineteenth Region under date of February 24, 1949, now constitute,and at all times material constituted, a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The aforesaid labor organization was on February 24, 1949, and at all timesthereafter has been, the exclusive representative of all employees in unit foundappropriate for the purposes of collective bargaining within the meaning of Section9(a) of the Act.5.By refusing to bargain collectively with the aforesaid labor organization as theexclusive representative of its employeesin anappropriate unit, GE has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5) ofthe Act.6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, GE has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 8(a)(1) of the Act.[Recommendations omitted from publication.]